COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 
2-04-129-CR
 
 
THE 
STATE OF TEXAS                                                                  STATE
 
V.
 
LOUIS 
BEHNKIE                                                                        
APPELLEE
 
----------
FROM 
COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “State’s Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 
42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See 
id.; Tex. R. App. P. 43.2(f).
        It 
is further ordered that the State shall pay all costs of this appeal, for which 
let execution issue.  See Tex. Code Crim. Proc. Ann. art. 
44.01(f) (Vernon Supp. 2004).
 
                                                                  PER 
CURIAM
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
April 29, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.